 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:16-CR-300-RSL
10
                             Plaintiff,                          ORDER DENYING
11
                        v.                                       DEFENDANT’S MOTION
12                                                               FOR RETURN OF
       AUBREY TAYLOR,                                            PROPERTY
13
                             Defendant.
14
15          This matter comes before the Court on defendant Aubrey Taylor’s “Motion for Return of
16 Property.” Dkt. #356. On June 16, 2016, Kent Police Department (“KPD”) officers seized
17 $771.25 from defendant at the time of his arrest. Ex. 1, Dkt. #356-1. Defendant argues that he is
18 entitled to the return of that property under the Civil Asset Forfeiture Reform Act and the Due
19 Process Clause of the Fifth Amendment. Dkt. #356 at 2.
20
            The Court has ordered defendant to pay $351,848 in restitution to his victims. Dkt. #350
21 at 8. “A federal restitution order is ‘a lien in favor of the United States on all property and rights
22
   to property’”. United States v. Harris, 854 F.3d 1053, 1055 (9th Cir. 2017) (quoting 18 U.S.C. §
23
   3613(c)). “[A] valid restitution order … gives the government a sufficient cognizable claim of
24
   ownership to defeat a defendant’s … motion for return of property, if that property is needed to
25
   satisfy the terms of the restitution order.” United States v. Mills, 991 F.2d 609, 612 (9th Cir.
26
   1993). The government represents in its response that it intends to collect the $771.25 as
27
28
     ORDER DENYING DEFENDANT’S MOTION
     FOR RETURN OF PROPERTY - 1
 1 restitution for defendant’s victims via a writ of garnishment issued to the KPD under 28 U.S.C.
 2 § 3205. Dkt. #357 at 3. Defendant is not entitled to the return of his property.
 3         For all the foregoing reasons, defendant’s motion is DENIED.
 4
           DATED this 23rd day of August, 2019.
 5
 6
 7                                                   A
                                                     Robert S. Lasnik
 8
                                                     United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING DEFENDANT’S MOTION
     FOR RETURN OF PROPERTY - 2
